[image00006.jpg]
 
March 3, 2015


Brian Davidson
Sent Via Email
Epic Thrift Stores
 
Las Vegas, Nevada
 



Dear Mr. Davidson:
 
This will confirm our understanding of the arrangements made with you covering
the accounting and consulting services Bluechip Advisors LLC (the "Firm") will
perform for Epic Thrift (the "Company")..


Our services will include, but not be limited to the following:


SEC Financial Reporting Services:



· Prepare "Super 8-K" financial statements to include notes to the financials in
accordance with Accounting Principles Generally Accepted in the U.S. and in
conformity with Rule S-X of the U.S. Securities and Exchange Commission (SEC)
for the fiscal years ending December 31, 2013 and 2014.




· Perform analysis and prepare adjusting journal entries and supporting
schedules as needed to correctly report the Company's financial position in
accordance with US GAAP.




· Document current processes and procedures and prepare flow charts as needed
for use by the Company's external Auditors.




· Provide additional audit support to the Company's internal staff as needed.




· Perform analysis and prepare adjusting journal entries and supporting
schedules as requested by the Company's Auditors for the Company's quarterly and
annual filings with the SEC.




· Act as liaison with the Company's external auditors and SEC council on behalf
of the Company.



Our staff and consultants will be available for additional questions and advice
during the time of this engagement letter.


We will advise you about appropriate accounting principles and their
application, but the responsibility for any financial statements remains with
you.  Management is also responsible for identifying and ensuring that the
entity complies with applicable laws and regulations both in the past and with
any business relationships we are able to arrange for you.
 

--------------------------------------------------------------------------------

Epic Thrift Stores
March 2, 2015
Page 2 of 3
________________
 


We estimate our fees in connection with the SEC Financial Reporting Services
Engagement to be between $45,000 and $55,000.  $20,000 is due upon signing the
agreement, $10,000 is due on April 10th and the balance will be due upon
presentation of the final invoice.


You will also be billed for pre-approved travel (if required) and other
out-of-pocket costs such as postage, etc.  The fee is based on anticipated
cooperation from your personnel and the assumption unexpected circumstances will
not be encountered during the engagement. If significant additional time is
necessary, we will discuss it with you and arrive at a new hourly fee estimate
before we incur the additional costs.  Contract can be cancelled by either party
with 60 days written notice.


Our invoices are due and payable upon presentation except any balances which
have been agreed to be paid over a payment schedule at our discretion.
Additionally, a finance charge of 7% per month will be assessed on all unpaid
balances 30 days or more past due.  In the event our firm resigns or is
dismissed, any unpaid balance due will be secured by all assets of the Company. 
Payments made by check to Bluechip Advisors LLC that are not honored by the bank
will incur a returned check fee of $100.00.  When a check is returned unpaid,
Bluechip Advisors LLC reserves the right to require future payment by cash or
certified funds.


We retain the right to suspend or terminate our service in the event of
nonpayment.  Services will not be resumed until your account is paid as agreed. 
If we elect to terminate our services for nonpayment, our engagement will be
deemed to have been completed.  The Company will be obligated to compensate us
for all time expended and to reimburse us for all out-of-pocket expenditures
through the date of termination.


The Firm's maximum liability relating to services rendered under this letter
(regardless of form of action, whether in contract, negligence or otherwise)
shall be limited to the charges paid to the Firm for the portion of its services
or work products giving rise to liability.  In no event shall Bluechip Advisors
LLC, or it's personnel, be liable for consequential, special, incidental or
punitive loss, damage or expenses (including without limitation, lost profits,
opportunity costs, etc.), even if it has been advised of their possible
existence. Should we be forced to disengage due to the failure to disclose to
our Firm a transaction or issue, which we deem to be relevant or material in
nature, all fees accrued to that point would become due and payable, by the
undersigned immediately.


During the course of our engagement, we may need to electronically transmit
confidential information to each other and to outside specialists or other
entities engaged by either Bluechip Advisors LLC or the Company.  E-mail is a
fast and convenient way to communicate.  However, e-mail travels over the public
Internet, which is not a secure means of communication and, thus confidentiality
could be compromised.  The Company agrees to the use of e-mail and other
electronic methods to transmit and receive information including confidential
information, between Bluechip Advisors LLC, the Company and outside specialists
or other entities engaged by either Bluechip Advisors LLC or the Company.


Epic Thrift Stores and related entities shall indemnify and hold harmless
Bluechip Advisors, LLC and it's personnel from and against any claims,
liabilities, costs and expenses (including, without limitation, attorney's fees
and the time of the Firm's personnel involved) brought against, paid or incurred
by the Company at any time and in any way arising out of or relating to the
Firm's services under this letter, except to the extent finally determined to
have resulted from the gross negligence or willful misconduct of Bluechip
Advisors LLC personnel.
 

--------------------------------------------------------------------------------

Epic Thrift Stores
March 2, 2015
Page 3 of 3
________________
 


In the unlikely event that differences concerning our services or fees should
arise that are not resolved by mutual agreement, we both recognize that the
matter will probably involve complex business or accounting issues that would be
decided most equitably to us both by a judge hearing the evidence without a
jury.  Accordingly, you and we agree to waive any right to a trial by jury in
any action, proceeding or counterclaim arising out of or relating to our
services and fees for this engagement.


The undersigned agrees that facsimile and electronic signatures shall have the
same force and effect under law as if they were originals and represents that
undersigned has the full legal authority to execute this agreement on the
Company's behalf.


The laws of the State of Nevada will govern this agreement.


If any portion of this letter is held invalid, it is agreed that such invalidity
shall not affect any of the remaining portions.


We appreciate the opportunity to be of service and believe this letter
accurately summarizes the significant terms of our engagement. If you have any
questions, please let us know. If you agree with the terms of our engagement as
described in this letter, please sign and return the letter to us.
 
Best regards,
 
UNDERSTOOD AND AGREED:
 
 
Bluechip Advisors LLC
   
"Brian Davidson"
     
 
 
Bluechip Advisors LLC
 
Name
 